Proceeding pursuant to CPLR article 78 to review a determination of the respondent, dated June 29, 1978, which, after a hearing, found the petitioner guilty of incompetence in the performance of his job and dismissed him from his employment. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The record reveals there is substantial evidence to support the charges of incompetence, and the penalty of dismissal is not so disproportionate to the offense as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Hopkins, J. P., Damiani, Titone and Margett, JJ., concur.